DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2022 has been entered.
 
Status of the Claims
1.	This action is in reply to the Request for Continued Examination dated November 11, 2022
2.	Claims 1-6, 10 and 13-18 are pending and have been examined.
3.	Claims 1, 6 and 13 have been amended.
4.	Claims 7-9, 11-12 and 19-20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.            Claims 1-6, 10 and 13-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claim 1 recites a method for fund disbursement and notification comprising: linking at least one fund receiver identifier with at least one fund benefactor; receiving from a fund provider associated with at least one fund provider identifier, a fund transfer request comprising the at least one fund provider identifier, the at least one fund receiver identifier, and a fund amount, wherein the fund provider receives at least one fund receiver identifier by communicating with the at least one fund receiver associated with the at least one fund receiver identifier; determining at least one fund benefactor based on the link of the at least one fund receiver identifier with the at least one fund benefactor, wherein the fund receiver and the fund benefactor are different; in response to determining the at least one fund benefactor inked to the at least one fund receiver identifier, automatically directly transferring to or initiating the direct transfer of, at first portion of the fund amount from an account of the at least one fund provider directly to an account of the at least one fund benefactor, without the first portion of the fund amount being first transferred to an account of the at least one fund receiver; directly transferring or initiating the direct transfer of a second portion of the fund amount from the account of the at least one fund provider directly to the account of the at least one fund receiver and generating and transmitting, a transfer notification to the at least one of the following: the at least one fund provider, the at least one fund receiver, the at least one fund benefactor, or any combination thereof.
	Independent Claim 6, recites a system for conducting a person-to-person fund transfer comprising: a fund provider configured to: determine or select a fund receiver and a fund amount by, communicating with the fund receiver such that the fund provider receives a fund receiver identifier associated with the fund receiver; generate a fund transfer request comprising the fund receiver identifier and the fund amount; and transmit the fund transfer request to a transaction service provider; communicate the fund receiver identifier to the fund provider; and the transaction service provider to link the fund receiver identifier with at least one fund benefactor; receive the fund transfer request from the fund provider; determine a fund benefactor based on the link of the fund receiver identifier with the fund benefactor, wherein the fund receiver and fund benefactor are different; and 
in response to determining the fund benefactor linked to the fund receiver identifier, automatically directly transfer to or initiate the direct transfer of a first portion of the fund amount from an account of the fund provider directly to an account of the fund benefactor, without the first portion of the fund amount being first transferred to an account of the at least one fund receiver; and directly transfer or initiate the direct transfer of a second portion of the fund amount from the account of the at least one fund provider directly to the account of the at least one fund receiver.
	Independent Claim 13 recites a method for conducting a person-to-person fund transfer comprising: reading with a fund provider a fund receiver identifier code associated with and generated by a fund receiver, in response to reading the code, generating a fund transfer request comprising the fund receiver identifier, a fund provider identifier associated with the fund provider, and a fund transfer amount wherein the fund transfer is in the form of a tip or gratuity; and initiating the transfer of at least a portion of the fund amount based on the fund transfer request by causing a transaction server provider to receive the fund transfer request; determine a fund benefactor based on a link between  the fund receiver identifier with the fund benefactor, wherein the fund receiver and fund benefactor are different; in response to determining the fund benefactor linked to the fund receiver identifier, automatically directly transfer to or initiate the direct transfer of a first portion of the fund amount from an account of the fund provider directly to an account of the fund benefactor, without the first portion of the fund amount being first transferred to an account of the at least one fund receiver; and directly transfer or initiate the direct transfer of a second portion of the fund amount from the account of the at least one fund provider directly to the account of the at least one fund receiver.
	The series of steps recited in the independent claims describe fundamental economic practices; commercial or legal interactions and/or managing personal behavior or relationships or interactions between people and thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention discloses methods and a system describing fund transfers and/or fund disbursements via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited in the independent claims describe fundamental economic practices; commercial or legal interactions and/or managing personal behavior or relationships or interactions between people and thus grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites at least one processor, a database, a fund provider device, a wearable device, and a device of at least one of the following: at least one fund provider, the at least one fund receiver, the at least one fund benefactor. Claim 6 recites a fund provider device having at least one processor, a database, and a wearable fund receiver device having at least one processor, and a transaction service provider processor. Claim 13 recites at least one processor of a fund provider device, a computer-readable code, at least one processor, a database and a transaction service provider processor. 
The recited at least one processor, a wearable device, a device, a fund provider device having at least one processor, a wearable fund receiver device having at least one processor, a database and a transaction service provider processor are applying generic computer components to the recited abstract limitations.  The recited computer-readable code appears to be software. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite at least one processor, a wearable device, a device, a fund provider device having at least one processor, a wearable fund receiver device having at least one processor, a database, a transaction service provider processor and computer readable code which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1, 6 and 13 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data; performing repetitive calculations; electronic recordkeeping; decoding data and creating output data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“As used herein, the terms “client,” “client device,” “fund provider device,” “fund receiver device,” and “fund benefactor device” may refer to one or more client-side devices or systems (e.g., remote from a transaction service provider) used to initiate or facilitate a transaction (e.g., a payment transaction). As an example, a “client device” may refer to one or more POS devices used by a merchant, one or more acquirer host computers used by an acquirer, one or more mobile devices used by a user, and/or the like. In some non-limiting embodiments or aspects, a client device may be an electronic device configured to communicate with one or more networks and initiate or facilitate transactions. For example, a client device may include one or more computers, portable computers, laptop computers, tablet computers, mobile devices, cellular phones, wearable devices (e.g., watches, glasses, lenses, clothing, and/or the like), personal digital assistants (PDAs), and/or the like. Moreover, a “client” may also refer to an entity (e.g., a merchant, an acquirer, and/or the like) that owns, utilizes, and/or operates a client device for initiating transactions (e.g., for initiating transactions with a transaction service provider).” (See Applicant Specification paragraph 48)

“As used herein, the term “computing device” may refer to one or more electronic devices that are configured to directly or indirectly communicate with or over one or more networks. The computing device may be a mobile device. As an example, a mobile device may include a cellular phone (e.g., a smartphone or standard cellular phone), a portable computer, a wearable device (e.g., watches, glasses, lenses, clothing, and/or the like), a PDA, and/or other like devices. The computing device may be a non-mobile device, such as a desktop computer. Furthermore, the term “computer” may refer to any computing device that includes the necessary components to receive, process, and output data, and normally includes a display, a processor, a memory, an input device, and a network interface. An “application” or “application program interface” (API) refers to computer code or other data sorted on a computer-readable medium that may be executed by a processor to facilitate the interaction between software components, such as a client-side front-end and/or server-side back-end for receiving data from the client. An “interface” refers to a generated display, such as one or more graphical user interfaces (GUIs) with which a user may interact, either directly or indirectly (e.g., through a keyboard, mouse, etc.).” (See Applicant Specification paragraph 50)

“As used herein, the term “payment device” may refer to a portable financial device, an electronic payment device, a payment card (e.g., a credit or debit card), a gift card, a smartcard, smart media, a payroll card, a healthcare card, a wristband, a machine-readable medium containing account information, a keychain device or fob, an RFIS transponder, a retailer discount or loyalty card, a cellular phone, an electronic wallet mobile application, PDA a pager, a security card, a computer, an access card, a wireless terminal, a transponder, and/or the like. In some non-limiting embodiments or aspects, the payment device may include volatile or non-volatile memory to store information (e.g., an account identifier, a name of the account holder, and/or the like).” (See Applicant Specification paragraph 54)

“As used herein, the term “server” may refer to or include one or more computing devices that are operated by or facilitate communication and processing for multiple parties in a network environment, such as the internet, although it will be appreciated that communication may be facilitated over one or more public or private network environments and that various other arrangements are possible. Further, multiple computing devices (e.g., servers, POS devices, mobile devices, etc.) directly or indirectly communicating in the network environment may constitute a “system”. As used herein, the term “server” or “processor” may refer to one or more devices that provide a functionality to one or more devices (e.g., one or more client devices) via a network (e.g., a public network, a private network, the internet, and/or the like). For example, a server may include one or more computing devices. As used herein, the term “system” may refer to one or more devices, such as one or more processors, servers, client devices, computing devices that include software applications, and/or the like. In some non-limiting embodiments or aspects, reference to “a server” or “a processor,” as used herein, may refer to a previously recited server and/or processor that is recited as performing a previous step or function, a different server and/or processor, and/or a combination of servers and/or processors. For example, as used in the specification and the claims, a first server and/or a first processor that is recited as performing a first step or function may refer to the same or different server and/or a processor recited as performing a second step or function.” (See Applicant Specification paragraph 59)

“Non-limiting embodiments or aspects utilize a computer-readable code readable by the fund provider device, to enable the fund provider device to generate the fund transfer request to initiate the fund transfer process. The computer-readable code may contain fund receiver data, and each fund receiver may have an associated computer-readable code unique to the fund receiver or a service category or other grouping associated with the fund receiver. As such, the use of the computer-readable code enhances the efficiency by which the person-to-person fund transfers are conducted.” (See Applicant Specification paragraph 63)

“The fund provider device 106, fund receiver device 107, and/or fund benefactor device 109 may include one or more devices capable of receiving information from and/or communicating information to the transaction server provider system 102, the issuer system 104, the merchant system 108, and/or the acquirer system 110 via the network 112.  Additionally or alternatively, some or all of the fund provider device 106, fund receiver device 107, and fund benefactor device 109 may include a device capable of receiving information from and/or communicating information to other fund provider devices 106, fund receiver devices 107, and/or fund benefactor devices 109 via the network 112, another network (e.g., an ad hoc network, a local network, a private network, a virtual private network, and/or the like), and/or any other suitable communication technique. For example, the fund provider device 106, fund receiver device 107, and/or fund benefactor device 109 may include a client device and/or the like. In some non-limiting embodiments or aspects, fund provider device 106, fund receiver device 107, and/or fund benefactor device 109 may be capable of receiving information (e.g., from another device (e.g., the fund provider device 106, fund receiver device 107, fund benefactor device 109, and the like)) via a short-range wireless communication connection (e.g., an NFC communication connection, an RFID communication connection, a Bluetooth® communication connection, a Zigbee® communication connection, and/or the like), and/or communicating (or transmitting0 information (e.g., to the fund provider device 106, fund receiver device 107, fund benefactor device 109, and the like) via a short-range wireless communication connection. The fund provider device 106, the fund receiver device 107, and/or the fund benefactor device 109 may comprise at least one of the following: a computing device, a mobile device, an electronic device, a wearable device, a wireless communication device, or any combination thereof.” (See Applicant Specification paragraph 69)

“With continued reference to FIG. 1, in some non-limiting embodiments or aspects, the environment 100 may execute a computer implemented method and system for fund disbursement and notification. At least one processor (hereinafter the “Processor”), such as at least one processor of the transaction service provider system 102, issuer system 104, merchant system 108, and/or acquirer system 110 may receive a fund transfer request.  The fund transfer request may initiate a person-to-person fund transfer, such as a fund transfer associated with a tip/gratuity. The fund transfer request may be received from the fund provider device 106. The fund transfer request may comprise a fund provider (e.g., the identity of the fund provider and/or contact data, device data, and/or account data associated with the fund provider). The fund transfer request may comprise at least one fund receiver (e.g., the identity of the fund receiver, contact data, and/or device (fund receiver device 107) data associated with the fund receiver, account data associated with the fund receiver). The fund transfer request may comprise at least one fund amount associated with the fund transfer. Any combination of this data may be comprised in the fund transfer request. The fund transfer request may comprise a description of the reason the fund amount is being transferred or a message associated with the fund transfer. The fund transfer request may comprise at least one service category associated with the fund receiver(s).” (See Applicant Specification paragraph 74)

“Referring to FIGS. 6A-6B, the fund provider device 106 may receive the computer-readable code 604 useable to generate the fund transfer request. As shown in FIG. 6A, the computer-readable code 604 may be printed on a physical medium 602 (e.g., by the Processor). The physical medium 602 may comprise a paper medium. The physical medium 602 may comprise a uniform of the fund receiver. The physical medium 602 may comprise a medium proximate the fund receiver or a workspace of the fund receiver. The physical medium 602 may comprise any other medium accessible to the fund receiver. The fund provider device 106 may scan the physical medium 602 containing the computer-readable code 604 to read the computer-readable code 604.” (See Applicant Specification paragraph 104)

“Referring now to FIG. 7, FIG. 7 is a diagram of example components of a device 700. Device 700 may correspond to, for example, one or more devices of the previously described devices, such as one or more devices of transaction service provider system 102, issuer system 104, fund provider device 106, fund receiver device 107, merchant system 108, fund benefactor device 109, and/or acquirer system 110. In some non-limiting embodiments or aspects, transaction service provider system 102, issuer system 104, fund provider device 106, fund receiver device 107, merchant system 108, fund benefactor device 109, and/or acquirer system 110 may include at least one device 700 and/or at least one component of device 700. As shown in FIG. 7, device 700 may include bus 702, processor 704, memory 706, storage component 708, input component 710, output component 712, and communication interface 714.” (See Applicant Specification paragraph 109)

“Bus 702 may include a component that permits communication among the components of device 700. In some non-limiting embodiments or aspects, processor 704 may be implemented in hardware, software, or a combination of hardware and software. For example, processor 704 may include a processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU), an accelerated processing unit (APU), and/or the like), a microprocessor, a digital signal processor (DSP), and/or any processing component (e.g., a field-programmable gate array (FGPA), an application-specific integrated circuit (ASIC), and/or the like), and/or the like, which can be programmed to perform a function. Memory 706 may include random access memory (RAM), read-only memory (ROM), and/or another type of dynamic or static storage device (e.g., flash memory, magnetic memory, optical memory, and/or the like) that stores information and/or instructions for use by processor 704.” (See Applicant Specification paragraph 110)

“Storage component 708 may store information and/or software related to the operation and use of device 700. For example, storage component 708 may include a hard disk (e.g., a magnetic disk, an optical disk, a magneto-optic disk, a solid state disk, and/or the like), a compact disc (CD), a digital versatile disc (DVD), a floppy disk, a cartridge, a magnetic tape, and/or another type of computer-readable medium, along with a corresponding drive.” (See Applicant Specification paragraph 111)

“Communication interface 714 may include a transceiver-like component (e.g., a transceiver, a receiver and transmitter that are separate, and/or the like) that enables device 700 to communicate with other devices, such as via a wired connection, a wireless connection, or a combination of wired and wireless connections. Communication interface 714 may permit device 700 to receive information from another device and/or provide information to another device. For example, a communication interface 714 may include an Ethernet interface, an optical interface, a coaxial interface, an infrared interface, a radio frequency (RF) interface, a universal serial bus (USB) interface, a Wi-Fi® interface, a Bluetooth® interface, a Zigbee® interface, a cellular network interface, and/or the like.” (See Applicant Specification paragraph 113)

“Device 700 may perform one or more processes described herein. Device 700 may perform these processes based on processor 704 executing software instructions stored by a computer-readable medium, such as memory 706 and/or storage component 708.  A computer-readable medium (e.g., a non-transitory computer-readable medium) is defined herein as a non-transitory memory device. A non-transitory memory device includes memory space located inside of a single physical storage device or memory space spread across multiple physical storage devices.” (See Applicant Specification paragraph 114)

“Software instructions may be read into memory 706 and/or storage component 708 from another computer-readable medium or from another device via communication interface 714. When executed, software instructions stored in memory 706 and/or storage component 708 may cause processor 704 to perform one or more processes described herein. Additionally or alternatively, hardwired circuitry may be used in place of or in combination with software instructions to perform one or more processes described herein. Thus, embodiments or aspects described herein are not limited to any specific combination of hardware circuitry and software.” (See Applicant Specification paragraph 115)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 6 and 13 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-5, 10 and 14-18 further define the abstract idea that is presented in the respective independent Claims 1, 6 and 13 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.  Claim 15 further defines the computer readable code as a QR code. The recited QR code is recited at a high level of generality and these elements when considered separately and as an ordered combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. No further additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-6, 10 and 13-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Interpretation – Broadest Reasonable Interpretation
7.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
The preamble of the instant claim 1 recites "[a] computer-implemented method for fund disbursement and notification comprising:”.  The preamble of instant claim 6 recites “[a] system for conducting a person-to-person fund transfer, comprising:”.  The preamble of instant Claim 13 recites “[a] computer-implemented method for conducting a person-to-person fund transfer, comprising:
In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for fund disbursement and notification” as recited in the preamble of instant claim 1; “for conducting a person-to-person fund transfer” as recited in the preamble of instant claims 6 and 13 only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
Similarly in the instant case, the following italicized limitations are expressing the intended result of a process step positively recited and are not given weight: 

As in Claims 3 and 18:
“assigning, with at least one processor, at least a portion of the fund amount for transfer to the at least one fund receiver.”

As in Claim 5:
assigning, with the at least one processor, at least a portion of the fund amount for transfer to the at least one fund benefactor.”

As in Claim 13:
initiating, with the at least one processor, the transfer of at least a portion of the fund amount based on the fund transfer request by causing a transaction service provider processor associated with a transaction service provider to:
receive the fund transfer request; 
determine a fund benefactor based on a link in a database between of the fund receiver identifier with the fund benefactor, wherein the fund receiver and fund benefactor are different;
in response to determining the fund benefactor linked to the fund receiver identifier, automatically directly transfer to or initiate the direct transfer of a first portion of the fund amount from an account of the fund provider directly to an account of the fund benefactor, without the first portion of the fund amount being first transferred to an account of the at least one fund receiver; and directly transfer or initiate the direct transfer of a second portion of the fund amount from the account of the at least one fund provider directly to the account of the at least one fund receiver.
Relevant Prior Art of Record Not Currently Applied

Zhou et al. (US PG Pub 2019/0102756) – Zhou discloses a method for digital currency transfers via a mobile and wearable device. (See Zhou Abstract) The method may continue with providing an optical code on a screen of a mobile and wearable device that when scanned may create a transfer receiving request. (See Zhou Abstract)

Louw et al (US PG Pub. 2021/0166279) - Louw discloses her invention as to a system that provides a convenient and easy way to provide tips to service providers as well as charitable contributions when customers do not have small bills or other change. (See Louw paragraph 8) An embodiment of the invention enables a consumer to electronically send tips to another person (e.g., service provider, vendor, merchant, other recipient, etc.) via a mobile application. (See Louw paragraph 35) An embodiment may use near field technology to detect when a customer enters and/or leaves a proximity (e.g., geofence, boundary, etc.) and based on this detection (e.g., after the consumer leaves the geofence), an embodiment of the present invention prompts a user to provide a tip to a service provider. (See Louw paragraph 35)

Mizon et al. (US PG Pub. 2018/0276769) - Mizon discloses her invention as to a mobile app running on a mobile device that may interact with a remote gratuities server to allow for convenient, cashless and rapid transfers of tips via a payment card account system. (See Mizon paragraph 10) So-called P2P (person to person) transfers may be part of the process. (See Mizon paragraph 10) Identification of the tip recipient may proceed via facial recognition of a registered tip recipient based on a photo of the intended recipient uploaded from the tipper’s mobile device. (See Mizon paragraph 10) Alternatively, an individual recipient or a group of recipients may be identified by having the tipper’s mobile device scan/read a marker item such as a QR code or a wearable electronic device associated with the intended recipient. (See Mizon paragraph 10)

Response to Arguments
Applicant's arguments filed November 11, 2022 have been fully considered and are persuasive in part as further disclosed below.



As to the Claim Interpretation section:
Applicant is thanked for the corrections made and has resolved some of the pending issues, however the issues as to Claim 13 remain as fully disclosed in the rejection in chief.  The claim is a method claim and the steps are recited “to” be done, as opposed to clearly positively recited. (See Applicant’s Arguments dated 11/11/2022, pages 8-9)

As to the 112 Rejections:
As to the 112(a) rejections, as discussed during the AFCP Interview, the proposed amendments did resolve the pending issue, which has been withdrawn. (See Applicant’s Arguments dated 11/11/2022, page 9)  As to the 112(b) rejections, the amendments have overcome the pending issues, Applicant is thanked for the corrections. (See Applicant’s Arguments dated 11/11/2022, page 9)

As to the 101 Rejection:
The 101 Rejection has been updated to reflect the extensive claim amendments as seen in the rejection in chief.
The arguments presented by Applicant are on pages 11-17 of the response. Examiner acknowledges the arguments, however, in the manner currently claimed, the claims, under a broadest reasonable interpretation, can be read as initiating multiple transactions that may directly transfer or initiate direct transfer from at least one fund provider to at least one fund receiver.  As such, the independent claims are not limited to the reading that Applicant argues which is a singular originating transaction that is split between two fund receivers.  In order to capture the invention that is discussed in paragraphs 61-63 and 82-83 of the specification (as discussed with Applicant Attorney during the AFCP interview), it would be a determined fund receiver and fund benefactor (singular) with a singular fund request that has a portion directly transferred to a fund benefactor and a portion to a fund receiver to capture the efficiencies discussed by Applicant in their specification.  Appropriate correction is required. The 101 Rejection is maintained.

As to the 103 Rejection:
There is no prior art rejection being applied at this time.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        November 19, 2022